Opinion by
Mollison, J.
The facts in this case showed that the merchandise was purchased on a c. i. f. New York basis of £14^18-0 per unit of 1,000 yards; that, after the placement of the order and prior to the first shipment of the goods, the unit c. i. f. New York price was raised by the manufacturer to £15-3-9 because of an increase in ocean freight rates; that notice of this increase apparently was not transmitted to the petitioner, the order being filled at the purchase price; that due to an error in England, the consular invoices showed the unit f. o. b. British port of exportation price of £14-5-0, based upon the price at which the merchandise was ordered, and showed the freight and shipping charges based upon the new rates; and that deduction of the higher insurance and freight charges on entry resulted in the undervaluation which caused the assessment of additional duties. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.